Title: To Alexander Hamilton from Egbert Benson, 4 August 1797
From: Benson, Egbert
To: Hamilton, Alexander


[New York] August 4, 1797. “I take the first leisure moment to write to you on the Subject you mentioned to Me on Tuesday last, as to the Probability, whether after the Expiration of the seven Years granted by the first Law, the Legislature would prolong the Term for which the Dutch Gentlemen might hold the Lands they have purchased in our State? For four successive Sessions of the Legislature my Endeavours were unceasing, and yet nothing more could be effected than in the first Instance than a privilege for seven Years only, and that afterwards extended for thirteen Years more on Condition that the Purchasers would advance a Sum on Loan for the western Canal. Both these Bills passed the Assembly with great Difficulty, and without meaning to make a Merit of it with these Gentlemen, I will venture to say and which I am perswaded You will readily beleive, that much is to be attributed to my personal Influence with many of the Members.…”
